09-2985-ag
         Tjandra v. Holder
                                                                                        BIA
                                                                           Holmes-Simmons, IJ
                                                                                A095 143 096
                                                                                A095 143 095
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 9 th day of September, two thousand               ten.
 5
 6       PRESENT:
 7                           ROGER J. MINER,
 8                           PETER W. HALL,
 9                           DEBRA ANN LIVINGSTON,
10
11                         Circuit Judges.
12       _______________________________________
13
14       IVAN TJANDRA, VONNY ROSALINA,
15
16                           Petitioners,
17
18                            v.                                09-2985-ag
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22
23                Respondent.
24       _______________________________________
25
26       FOR PETITIONER:                    Theodore Vialet, New York, New York.
27
28       FOR RESPONDENT:                    Tony West, Assistant Attorney
29                                          General, Civil Division; Michelle G.
30                                          Latour, Assistant Director; Kimberly
31                                          A. Burdge, Office of Immigration
1                           Litigation, Civil Division, United
2                           States Department of Justice,
3                           Washington, D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED, that the petition for review

8    is DENIED.

9        Ivan Tjandra and Vonny Rosalina, natives and citizens

10   of Indonesia, seek review of a June 24, 2009 order of the

11   BIA, affirming the October 3, 2007 decision of Immigration

12   Judge (“IJ”) Theresa Holmes-Simmons, which denied their

13   application for asylum, withholding of removal, and relief

14   under the Convention Against Torture (“CAT”).    In re Ivan

15   Tjandra, Vonny Rosalina, Nos. A095 143 096, A095 143 095

16   (B.I.A. June 24, 2009), aff’g Nos. A095 143 096, A095 143

17   095 (Immig. Ct. N.Y. City Oct. 3, 2007).   We assume the

18   parties’ familiarity with the underlying facts and

19   procedural history in this case.

20       Under the circumstances of this case, we review the

21   decision of the IJ as supplemented by the BIA.    See Yan Chen

22   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

23   applicable standards of review are well-established.

24   See 8 U.S.C. § 1252(b)(4)(B).


                                     2
1        Substantial evidence supports the IJ’s adverse

2    credibility determination.    Corovic v. Mukasey, 519 F.3d 90,

3    95 (2d Cir. 2008).   The IJ reasonably relied on Rosalina’s

4    admission that she had fabricated portions of her prior

5    asylum application, presented false testimony in her

6    hearing, and submitted a fraudulent marriage certificate in

7    support of her application.    See Siewe v. Gonzales, 480 F.3d

8    160, 170 (2d Cir. 2007) (relying on the maxim falsus in uno,

9    falsus in omnibus to find that once an IJ concludes that a

10   document is false, he or she is “free to deem suspect other

11   documents (and to disbelieve other testimony) that depend

12   for probative weight upon [the applicant’s] veracity”).

13   Although Rosalina claimed that she attempted to correct the

14   application but was threatened by a translator associated

15   with the Chinese Indonesia American Society (“CIAS”), 1 the

16   IJ reasonably declined to credit this explanation, noting

17   that Rosalina had several opportunities to recant her false

18   claims but failed to do so.    See Majidi v. Gonzales, 430

19   F.3d 77, 80-81 (2d Cir. 2005) (finding that the agency need



            1
             In February 2005 in the United States District
       Court for the Eastern District of Virginia, the operators
       of the CIAS were convicted of preparing fraudulent asylum
       applications on behalf of Indonesian applicants.

                                    3
1    not credit an applicant’s explanations for inconsistent

2    testimony unless those explanations would compel a

3    reasonable fact-finder to do so).    Because petitioners based

4    their withholding of removal and CAT claim on the same

5    factual predicate as their asylum claim, the IJ’s adverse

6    credibility determination was fatal to all three claims.

7    See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

8        For the foregoing reasons, the petition for review is

9    DENIED.   As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot. Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19




                                    4